
	
		I
		112th CONGRESS
		1st Session
		H. R. 981
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To allow Members of Congress to decline certain
		  retirement benefits and contributions by the Federal Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congress is Not a Career Act.
		2.Granting Members
			 of Congress the option to decline certain benefits
			(a)Federal
			 Employees Retirement System opt outSection 8401(20) of title 5, United States
			 Code, is amended by striking , and who and all that follows
			 through 2004.
			(b)Thrift Savings
			 Plan agency contribution opt outSection 8432(c) of such title is
			 amended by adding at the end the following:
				
					(4)(A)Notwithstanding any
				other provision of this subsection, contributions under paragraphs (1) through
				(3) may not be made in the case of any Member who makes an election under
				subparagraph (B).
						(B)Any Member may, by written notice to
				the official by whom such Member is paid, elect not to receive contributions
				under this subsection. An election under this subparagraph—
							(i)shall be effective with respect to
				pay periods beginning on or after the date on which such election is made;
				and
							(ii)shall be irrevocable.
							.
			
